                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT           )
OPPORTUNITY COMMISSION,    )
                           )
               Plaintiff,  )
                           ) Case No. 18-cv-804-BBC
    v.                     )
                           )
WALMART STORES EAST LP AND )
WALMART, INC.,             )
                           )
                      Defendants.

                                    NOTICE OF APPEAL

       Pursuant to Federal Rules of Appellate Procedure 3(a)(1), 3(c)(1), and 4(a)(1)(B), notice

is hereby given that the U.S. Equal Employment Opportunity Commission (“EEOC”), plaintiff in

the above-named case, appeals to the United States Court of Appeals for the Seventh Circuit

from the Opinion and Order, Docket No. 64, entered in this action on January 16, 2020, and from

the final judgment, Docket No. 65, entered in this action on January 16, 2020 by the United

States District Court for the Western District of Wisconsin.



Dated: March 16, 2020                        Gregory Gochanour
                                             Regional Attorney
                                             Equal Employment Opportunity Commission
                                             Chicago District Office
                                             230 South Dearborn Street
                                             Suite 2920
                                             Chicago, IL 60604

                                             /s/ Tina Burnside
                                             Tina Burnside (WI Bar No. 1026965)
                                             Senior Trial Attorney
                                             Equal Employment Opportunity Commission
                                             Minneapolis Area Office
                                             330 Second Avenue South, Suite 720
                                             Minneapolis, MN 55401
                                            Telephone: (612) 335-4074
                                            Facsimile: (612) 335-4044
                                            Email: tina.burnside@eeoc.gov

                                            Carrie Vance
                                            Trial Attorney
                                            Equal Employment Opportunity Commission
                                            Milwaukee Area Office
                                            310 West Wisconsin Avenue, Suite 500
                                            Milwaukee, Wisconsin 53203
                                            Telephone: (414) 662-3686
                                            Email: carrie.vance@eeoc.gov



                               CERTIFICATE OF SERVICE

I, Tina Burnside, hereby certify that on March 16, 2020, I caused the foregoing document to be
served upon Defendant, Walmart Stores East, LP, and Walmart, Inc., via the ecf filing system to
Defendant’s counsel of record at the following address:

       Susan M. Zoeller
       JACKSON LEWIS P.C.
       211 N. Pennsylvania Street, Suite 1700
       Indianapolis, IN 46204
       Phone: 317-489-6930
       Fax: 317-489-6931
       Susan.Zoeller@jacksonlewis.com

       Sharon Mollman Elliott
       JACKSON LEWIS P.C.
       1 South Pinckney Street, Suite 930
       Madison, WI 53703
       Direct Tel: 608-807-5280
       Direct Fax: 608-807-5295
       Sharon.Elliott@JacksonLewis.com


                                            /s/ Tina Burnside
                                            Tina Burnside
                                            Senior Trial Attorney
